Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The specification, abstract and drawings of January 25, 2022 and the claims of September 1, 2022 are under examination.
The instant application is a continuation of U.S. Patent Application No. 16/732,592, filed January 2, 2020, now U.S. Patent No. 11,247,849. Any information considered in the parent application has been considered in the instant application.

Information Disclosure Statement
The information disclosure statement(s) (IDS) was/were submitted on September 1, 2022 and November 30, 2022.  The submission(s) is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered by the examiner.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: the specification fails to provide antecedent basis for claims 5 and 15.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 5, 12-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim(s) 3, the claim is considered indefinite because the claim language is unclear as to what is considered "longitudinally spaced apart". The claim language does not make clear what direction would be considered the longitudinal direction. Claim 2 sets forth a longitudinal axis, but claim 3 does not specify that the longitudinal direction in which the recesses are spaced apart corresponds to the longitudinal axis. 
Regarding Claim(s) 5, the claim is considered indefinite because a roller, when viewed from a perspective perpendicular to the longitudinal axis should be rectangular in shape, not circular. A roller is circular when viewed from perspective parallel to the longitudinal axis. 
Regarding Claim(s) 12, the claim is considered indefinite because the claim language is unclear as to what is considered "longitudinally spaced apart". The claim language does not make clear what direction would be considered the longitudinal direction. Claim 2 sets forth a longitudinal axis, but claim 3 does not specify that the longitudinal direction in which the recesses are spaced apart corresponds to the longitudinal axis.
Regarding Claim(s) 15, the claim is considered indefinite because a roller, when viewed from a perspective perpendicular to the longitudinal axis should be rectangular in shape, not circular. A roller is circular when viewed from perspective parallel to the longitudinal axis.
Claims 13-21 are rejected as being dependent upon a rejected base claim.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2-4, 6-9, 12, 14, 18 and 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 14 and 16 of U.S. Patent No. 11,247,849. Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter of the instant claim is fully encompassed.
Regarding Claim(s) 2, '849 teaches a modular transfer system comprising: a main belt comprising an upper surface, a lower surface, and a plurality of spherical balls, the spherical balls having an upper portion that protrudes above the upper surface and a lower portion that protrudes below the lower surface, the spherical balls configured to rotate relative to the upper and lower surfaces, the main belt configured to travel in a first direction; a diverter belt configured to travel in a second direction that is generally perpendicular to the first direction, the diverter belt in contact with the protruding lower portion of the spherical balls such that relative movement of the main and diverter belts causes the spherical balls to rotate; and a main belt drive unit configured to drive the main belt in the first direction, the main belt drive unit comprising a motor and a motorized drive roller [Claim 1, "a main belt comprising an upper surface, a lower surface, and a plurality of spherical balls, the spherical balls having an upper portion that protrudes above an upper surface and a lower portion that protrudes below a lower surface, the spherical balls configured to rotate relative to the upper and lower surfaces, the main belt configured to travel in a first direction; a diverter belt configured to travel in a second direction that is generally perpendicular to the first direction, the diverter belt in contact with the protruding lower portion of the spherical balls such that relative movement of the main and diverter belts causes the spherical balls to rotate; and a main belt drive unit configured to drive the main belt in the first direction, the main belt drive unit comprising a motor and a motorized drive roller"], the motorized drive roller comprising: a longitudinal axis (the roller would inherently have a longitudinal axis); a radially outer surface that is configured to engage with the lower surface of the main belt to provide frictional driving force on the main belt [Claim 1, "a radially outer surface that is configured to engage with the lower surface of the body of the main belt to provide driving force on the main belt"]; and a plurality of recesses ("grooves") having a semi-circular shape from a perspective perpendicular to the longitudinal axis [Claim 14, "in a front view, each of the plurality of circumferential grooves comprises a semi-circular profile"], the recesses configured to receive the lower portion of a respective one of the spherical balls.
Regarding Claim(s) 3, the recesses are longitudinally spaced apart from each other. A plurality of circumferential grooves would inherently be longitudinally spaced apart, in that they are spaced apart along the longitudinal axis of the roller.
Regarding Claim(s) 4, the recesses are annular ("circumferential grooves").
Regarding Claim(s) 6, the motorized drive roller does not comprise a sprocket (the transfer system of claim 1 does not recite a sprocket).
Regarding Claim(s) 7, the motorized drive roller comprises a plastic base and a rubber coating [Claim 3, "the MDR comprises a lagged roller"].
Regarding Claim(s) 8, the radially outer surface of the motorized drive roller further comprises a plastic or rubber coating [Claim 16, "thermoplastic coating"].
Regarding Claim(s) 9, the radially outer surface of the motorized drive roller further comprises a urethane coating [Claim 16, "rubber…coating"].
Regarding Claim(s) 12, '849 teaches a modular transfer system comprising: a main belt comprising an upper surface, a lower surface, and a plurality of spherical balls, the spherical balls having an upper portion that protrudes above the upper surface and a lower portion that protrudes below the lower surface, the spherical balls configured to rotate relative to the upper and lower surfaces, the main belt configured to travel in a first direction; a diverter belt configured to travel in a second direction that is generally perpendicular to the first direction, the diverter belt in contact with the protruding lower portion of the spherical balls such that relative movement of the main and diverter belts causes the spherical balls to rotate; and a motorized drive roller configured to drive the main belt in the first direction [Claim 1, "a main belt comprising an upper surface, a lower surface, and a plurality of spherical balls, the spherical balls having an upper portion that protrudes above an upper surface and a lower portion that protrudes below a lower surface, the spherical balls configured to rotate relative to the upper and lower surfaces, the main belt configured to travel in a first direction; a diverter belt configured to travel in a second direction that is generally perpendicular to the first direction, the diverter belt in contact with the protruding lower portion of the spherical balls such that relative movement of the main and diverter belts causes the spherical balls to rotate; and a main belt drive unit configured to drive the main belt in the first direction, the main belt drive unit comprising a motor and a motorized drive roller"], motorized drive roller comprising: a longitudinal axis (the roller would inherently have a longitudinal axis); a radially outer surface comprising a plurality of engagement regions that are configured to engage with the lower surface of the main belt to provide frictional driving force on the main belt [Claim 1, "a radially outer surface that is configured to engage with the lower surface of the body of the main belt to provide driving force on the main belt"], a plurality of semi-circular recesses ("grooves"), [Claim 14, "in a front view, each of the plurality of circumferential grooves comprises a semi-circular profile"] that are configured to accommodate the lower portion of a respective one of the spherical balls, the semi-circular recesses being longitudinally spaced apart (a plurality of circumferential grooves would inherently be longitudinally spaced apart, in that they are spaced apart along the longitudinal axis of the roller), wherein longitudinally neighboring semi-circular recesses are spaced apart by at least one of the engagement regions. The grooves are formed in the outer surface; therefore, the portions of the outer surface between the grooves would be the engagement regions.
Regarding Claim(s) 14, the recesses are annular ("circumferential grooves").
Regarding Claim(s) 17, the motorized drive roller does not comprise a sprocket (the transfer system of claim 1 does not recite a sprocket).
Regarding Claim(s) 18, the radially outer surface of the motorized drive roller further comprises a plastic or rubber coating [Claim 16, "thermoplastic coating"].
Regarding Claim(s) 19, the radially outer surface of the motorized drive roller further comprises a urethane coating [Claim 16, "rubber…coating"].

Claims 11 and 21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1, 3, 14 and 16 of U.S. Patent No. 11,247,849 in view of Hall (USPN 5228558). '849 teaches the limitations described above, yet fails to teach the modular transfer system operates at electric voltages of approximately 24 volts or less. Hall teaches a modular transfer system operating at 24 volts. Conveyors (10) are considered modules and a power supply (28) operating at 24 volts [Col. 3:65-66]. It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to operate the modular transfer system at 24 volts or less as taught by Hall because 24 volts is a common supply voltage for transfer systems.
Claim 13 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1, 3, 14 and 16 of U.S. Patent No. 11,247,849 in view of Chung (USPN 4082180). '849 teaches the limitations described above, yet fails to teach the motorized drive roller has a circular cross-sectional shape. Chung teaches a motorized drive roller (12) having a circular cross-sectional shape (see Figure 3). It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to provide the motorized drive roller with a circular cross-sectional shape in order to provide a rounded surface to contact the belt.
Claim 16 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1, 3, 14 and 16 of U.S. Patent No. 11,247,849 in view of Delhaes (USPN 4601685). '849 teaches the limitations described above, yet fails to teach each of the engagement regions have the same outside diameter. Delhaes teaches a roller (1) having a groove (5) with engagement regions on each side of the groove, where the engagement regions have the same outside diameter. It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to the engagement regions have the same outside diameter to provide even contact on the belt.

Allowable Subject Matter
Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The prior art fails to anticipate or fairly suggest the claimed spacing.
Claims 5, 15, 20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims. The prior art fails to anticipate or fairly suggest the motorized drive roller is circular in shape from a perspective perpendicular to the longitudinal axis.

Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM RAY HARP whose telephone number is (571)270-5386. The examiner can normally be reached Monday-Friday, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL MCCULLOUGH can be reached on (571) 272-7805. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM R HARP/Primary Examiner, Art Unit 3653